       Case 3:21-cv-04173-JCS Document 1 Filed 06/02/21 Page 1 of 10


Todd M. Friedman (SBN 216752)
Adrian R. Bacon (SBN 280332)
Thomas E. Wheeler (SBN 308789)
LAW OFFICES OF
TODD M. FRIEDMAN, P.C.
21550 Oxnard St., Suite 780
Woodland Hills, CA 91367
Phone: 323-306-4234
Fax: 866-633-0228
tfriedman@toddflaw.com
abacon@toddflaw.com
twheeler@toddflaw.com
Attorneys for Plaintiff
                   UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF CALIFORNIA

MARK GONZALEZ,                             Case No.:
individually, and on behalf of all
others similarly situated,                 CLASS ACTION
              Plaintiff,                   COMPLAINT FOR DAMAGES
                                           AND INJUNCTIVE RELIEF
                      v.                   PURSUANT TO THE TELEPHONE
                                           CONSUMER PROTECTION ACT,
IRIE CARE LLC and DOES 1                   47 U.S.C. § 227, ET SEQ.
through 10, inclusive, and each of         JURY TRIAL DEMANDED
them

              Defendant.

                                     INTRODUCTION
      1.     MARK GONZALEZ (“Plaintiff”) bring this Class Action Complaint
for damages, injunctive relief, and any other available legal or equitable remedies,
resulting from the illegal actions of IRIE CARE LLC (“Defendant”), in negligently
contacting Plaintiff on Plaintiff’s cellular telephone, in violation of the Telephone
Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby invading
Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to
himself and his own acts and experiences, and, as to all other matters, upon
information and belief, including investigation conducted by their attorneys.
                                 CLASS COMPLAINT
                                        -1-
       Case 3:21-cv-04173-JCS Document 1 Filed 06/02/21 Page 2 of 10



      2.     The TCPA was designed to prevent calls and messages like the ones
described within this complaint, and to protect the privacy of citizens like Plaintiff.
“Voluminous consumer complaints about abuses of telephone technology – for
example, computerized calls dispatched to private homes – prompted Congress to
pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
      3.     In enacting the TCPA, Congress intended to give consumers a choice
as to how creditors and telemarketers may call them, and made specific findings that
“[t]echnologies that might allow consumers to avoid receiving such calls are not
universally available, are costly, are unlikely to be enforced, or place an inordinate
burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this end,
Congress found that

             [b]anning such automated or prerecorded telephone calls to the home,
             except when the receiving party consents to receiving the call or when
             such calls are necessary in an emergency situation affecting the health
             and safety of the consumer, is the only effective means of protecting
             telephone consumers from this nuisance and privacy invasion.

Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
purpose).
      4.     Congress also specifically found that “the evidence presented to the
Congress indicates that automated or prerecorded calls are a nuisance and an
invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also, Mims,
132 S. Ct. at 744.
      5.     As Judge Easterbrook of the Seventh Circuit recently explained in a
TCPA case regarding calls to a non-debtor similar to this one:

             The Telephone Consumer Protection Act … is well known for its
             provisions limiting junk-fax transmissions. A less-litigated part of the
             Act curtails the use of automated dialers and prerecorded messages to
                                  CLASS COMPLAINT
                                         -2-
       Case 3:21-cv-04173-JCS Document 1 Filed 06/02/21 Page 3 of 10


             cell phones, whose subscribers often are billed by the minute as soon
             as the call is answered—and routing a call to voicemail counts as
             answering the call. An automated call to a landline phone can be an
             annoyance; an automated call to a cell phone adds expense to
             annoyance.
      Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
      6.     The Ninth Circuit recently affirmed certification of a TCPA class case
remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __
F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).
                                 JURISDICTION AND VENUE
      7.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff, a
resident of California, seeks relief on behalf of a Class, which will result in at least
one class member belonging to a different state than that of Defendant, a California
corporation doing business within and throughout California. Plaintiff also seeks
$1,500.00 in damages for each call in violation of the TCPA, which, when
aggregated among a proposed class in the thousands, exceeds the $5,000,000.00
threshold for federal court jurisdiction. Therefore, both diversity jurisdiction and
the damages threshold under the Class Action Fairness Act of 2005 (“CAFA”) are
present, and this Court has jurisdiction.
      8.     Venue is proper in the United States District Court for the Northern
District of California pursuant to 28 U.S.C. § 1391(b)(1) because Defendant is
subject to personal jurisdiction in the County of Alameda, State of California.
                                            PARTIES
      9.     Plaintiff, MARK GONZALEZ (“Plaintiff”) is, and at all times
mentioned herein was, a natural person and citizen residing in the County of
Alameda, State of California. Plaintiff is, and at all times mentioned herein was, a
“person” as defined by 47 U.S.C. § 153(39).




                                   CLASS COMPLAINT
                                          -3-
       Case 3:21-cv-04173-JCS Document 1 Filed 06/02/21 Page 4 of 10



      10.    Defendant, IRIE CARE LLC (“Defendant”) is, and at all times
mentioned herein was, a marijuana delivery company, and is therefore a “person” as
defined by 47 U.S.C. § 153(39).
      11.    The above named Defendant, and its subsidiaries and agents, are
collectively referred to as “Defendants.” The true names and capacities of the
Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
names. Each of the Defendants designated herein as a DOE is legally responsible
for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
Complaint to reflect the true names and capacities of the DOE Defendants when
such identities become known.
      12.    Plaintiff is informed and believes that at all relevant times, each and
every Defendant was acting as an agent and/or employee of each of the other
Defendants and was acting within the course and scope of said agency and/or
employment with the full knowledge and consent of each of the other Defendants.
Plaintiff is informed and believes that each of the acts and/or omissions complained
of herein was made known to, and ratified by, each of the other Defendants.
                              FACTUAL ALLEGATIONS
      13.    At all times relevant, Plaintiff was a citizen of the County of Alameda,
State of California. Plaintiff is, and at all times mentioned herein was, a “person” as
defined by 47 U.S.C. § 153(39).
      14.    Defendant is, and at all times mentioned herein was, a “person,” as
defined by 47 U.S.C. § 153(39).
      15.    At all times relevant Defendant conducted business in the State of
California and in the County of Alameda, within this judicial district.
      16.    On or about February of 2021, Plaintiff received an unsolicited text
message from Defendant on his cellular telephone, number ending in -6544.


                                  CLASS COMPLAINT
                                         -4-
       Case 3:21-cv-04173-JCS Document 1 Filed 06/02/21 Page 5 of 10



      17.    During this time, Defendant began to use Plaintiff’s cellular telephone
for the purpose of regularly sending Plaintiff spam advertisements and/or
promotional offers, via text messages, including a text message sent to and received
by Plaintiff on March 3, 2021 from Defendant’s phone number, (415) 306-8753.
      18.    On March 3, 2021, Plaintiff received a text from Defendant that read:
                   Good Afternoon from the Irie
                   Care Crew! Take $10 off your
                   order today w/code: MARCH 3
                   only                          on
                   www.iriecaredelivery.com       or
                   510-328-8896 (Text STOP to
                   unsubscribe)
      19.    These text messages placed to Plaintiff’s cellular telephone were placed
via Defendant’s SMS Blasting Platform, i.e., an “automatic telephone dialing
system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C.
§ 227 (b)(1)(A).
      20.    The telephone number that Defendant, or their agent, called was
assigned to a cellular telephone service for which Plaintiff incurs a charge for
incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
      21.    These telephone calls constituted calls that were not for emergency
purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
      22.    Plaintiff was never a customer of Defendant’s and never provided his
cellular telephone number to Defendant for any reason whatsoever. Accordingly,
Defendant and their agent never received Plaintiff’s prior express consent to receive
unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
      23.    These telephone calls by Defendant, or its agents, violated 47 U.S.C. §
227(b)(1).


                                  CLASS COMPLAINT
                                         -5-
       Case 3:21-cv-04173-JCS Document 1 Filed 06/02/21 Page 6 of 10




                            CLASS ACTION ALLEGATIONS
      24.    Plaintiff brings this action on behalf of himself and on behalf of and all
others similarly situated (“the Class”).
      25.    Plaintiff represents, and is a member of, the Class, consisting of all
persons within the United States who received any unsolicited text messages from
Defendant which text message was not made for emergency purposes or with the
recipient’s prior express consent within the four years prior to the filing of this
Complaint.
      26.    Defendant and their employees or agents are excluded from the Class.
Plaintiff does not know the number of members in the Class, but believes the Class
members number in the hundreds of thousands, if not more. Thus, this matter should
be certified as a Class action to assist in the expeditious litigation of this matter.
      27.    Plaintiff and members of the Class were harmed by the acts of
Defendant in at least the following ways: Defendant, either directly or through their
agents, illegally contacted Plaintiff and the Class members via their cellular
telephones by using marketing and text messages, thereby causing Plaintiff and the
Class members to incur certain cellular telephone charges or reduce cellular
telephone time for which Plaintiff and the Class members previously paid, and
invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class
members were damaged thereby.
      28.    This suit seeks only damages and injunctive relief for recovery of
economic injury on behalf of the Class, and it expressly is not intended to request
any recovery for personal injury and claims related thereto. Plaintiff reserves the
right to expand the Class definition to seek recovery on behalf of additional persons
as warranted as facts are learned in further investigation and discovery.
      29.    The joinder of the Class members is impractical and the disposition of
their claims in the Class action will provide substantial benefits both to the parties
                                   CLASS COMPLAINT
                                          -6-
       Case 3:21-cv-04173-JCS Document 1 Filed 06/02/21 Page 7 of 10



and to the court. The Class can be identified through Defendant’s records or
Defendant’s agent’s records.
      30.    There is a well-defined community of interest in the questions of law
and fact involved affecting the parties to be represented. The questions of law and
fact to the Class predominate over questions which may affect individual Class
members, including the following:
       a)    Whether, within the four years prior to the filing of this Complaint,
             Defendant or their agents sent any text messages to the Class (other
             than a message made for emergency purposes or made with the prior
             express consent of the called party) to a Class member using any
             automatic dialing system to any telephone number assigned to a cellular
             phone service;
       b)    Whether Plaintiff and the Class members were damaged thereby, and
             the extent of damages for such violation; and
       c)    Whether Defendant and their agents should be enjoined from engaging
             in such conduct in the future.
      31.    As a person that received at least one marketing and text message
without Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical
of the Class. Plaintiff will fairly and adequately represent and protect the interests
of the Class in that Plaintiff has no interests antagonistic to any member of the Class.
      32.    Plaintiff and the members of the Class have all suffered irreparable
harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
action, the Class will continue to face the potential for irreparable harm. In addition,
these violations of law will be allowed to proceed without remedy and Defendant
will likely continue such illegal conduct. Because of the size of the individual Class
member’s claims, few, if any, Class members could afford to seek legal redress for
the wrongs complained of herein.


                                   CLASS COMPLAINT
                                          -7-
       Case 3:21-cv-04173-JCS Document 1 Filed 06/02/21 Page 8 of 10



      33.    Plaintiff has retained counsel experienced in handling class action
claims and claims involving violations of the Telephone Consumer Protection Act.
      34.    A class action is a superior method for the fair and efficient adjudication
of this controversy. Class-wide damages are essential to induce Defendant to
comply with federal and California law.         The interest of Class members in
individually controlling the prosecution of separate claims against Defendant are
small because the maximum statutory damages in an individual action for violation
of privacy are minimal. Management of these claims is likely to present significantly
fewer difficulties than those presented in many class claims.
      35.    Defendant has acted on grounds generally applicable to the Class,
thereby making appropriate final injunctive relief and corresponding declaratory
relief with respect to the Class as a whole.
                              FIRST CAUSE OF ACTION
  NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                              47 U.S.C. § 227 ET SEQ.
      36.    Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
      37.    The foregoing acts and omissions of Defendant constitute numerous
and multiple negligent violations of the TCPA, including but not limited to each and
every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
      38.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
seq, Plaintiff and The Class are entitled to an award of $500.00 in statutory damages,
for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
      39.    Plaintiff and the Class are also entitled to and seek injunctive relief
prohibiting such conduct in the future.
                            SECOND CAUSE OF ACTION
                 KNOWING AND/OR WILLFUL VIOLATIONS OF THE
                    TELEPHONE CONSUMER PROTECTION ACT
                                  CLASS COMPLAINT
                                         -8-
        Case 3:21-cv-04173-JCS Document 1 Filed 06/02/21 Page 9 of 10



                               47 U.S.C. § 227 ET SEQ.
       40.   Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
       41.   The foregoing acts and omissions of Defendant constitute numerous
and multiple knowing and/or willful violations of the TCPA, including but not
limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
seq.
       42.   As a result of Defendant’s knowing and/or willful violations of 47
U.S.C. § 227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00 in
statutory damages, for each and every violation, pursuant to 47 U.S.C. §
227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
       43.   Plaintiff and the Class are also entitled to and seek injunctive relief
prohibiting such conduct in the future.
                                   PRAYER FOR RELIEF
       Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The
Class members the following relief against Defendant:
             FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
                          THE TCPA, 47 U.S.C. § 227 ET SEQ.

       • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
          Plaintiff seeks for himself and each Class member $500.00 in statutory
          damages, for each and every violation, pursuant to 47 U.S.C. §
          227(b)(3)(B).
       • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
          conduct in the future.
       • Any other relief the Court may deem just and proper.
///
///
///
                                    CLASS COMPLAINT
                                           -9-
      Case 3:21-cv-04173-JCS Document 1 Filed 06/02/21 Page 10 of 10



            SECOND CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
                         THE TCPA, 47 U.S.C. § 227 ET SEQ.

      • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
         Plaintiff seeks for himself and each Class member $1500.00 in statutory
         damages, for each and every violation, pursuant to 47 U.S.C. §
         227(b)(3)(B).
      • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
         conduct in the future.
      • Any other relief the Court may deem just and proper.


                                   TRIAL BY JURY
      44.    Pursuant to the seventh amendment to the Constitution of the United
States of America, Plaintiff is entitled to, and demands, a trial by jury.



Dated: June 2, 2021                                   Respectfully submitted,


                                    THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.


                                                            By: /s/ Todd M. Friedman
                                                            TODD M. FRIEDMAN, ESQ.
                                                            ATTORNEY FOR PLAINTIFF




                                   CLASS COMPLAINT
                                         - 10 -
